Case 2:20-cv-02291-DOC-KES Document 228 Filed 03/04/21 Page 1 of 1 Page ID #:3933




                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC-KES                                   Date: March 4, 2021

  Title: LA ALLIANCE FOR HUMAN RIGHTS ET AL. v. CITY OF LOS ANGELES ET
         AL.

  PRESENT: THE HONORABLE DAVID O. CARTER, JUDGE

                 Kelly Davis                                   Not Present
               Courtroom Clerk                                Court Reporter

        ATTORNEYS PRESENT FOR                        ATTORNEYS PRESENT FOR
              PLAINTIFF:                                  DEFENDANT:
             None Present                                  None Present


        PROCEEDINGS (IN CHAMBERS): ORDER REGARDING
                                   APPOINTMENT OF THE SOCIAL
                                   JUSTICE LEGAL FOUNDATION
                                   AND HUESTON HENNIGAN, LLP

         On February 23, 2021, the Court announced that it was considering requesting the
  Social Justice Legal Foundation and Hueston Hennigan, LLP to provide assistance to the
  Court “in the form of additional research into the law, the parties’ arguments, and the
  record.” [224]. The Court requested the parties to lodge any objection to this appointment
  within five days. Id. After considering the thoughtful objections presented by the City of
  Los Angeles [225], the County of Los Angeles [226], and Intervenors Orange County
  Catholic Worker and CANGRESS [227], the Court has decided not to appoint the Social
  Justice Legal Foundation and Hueston Hennigan, LLP.

        The Court thanks and greatly appreciates the willingness of the Social Justice
  Legal Foundation and Hueston Hennigan to provide assistance in this matter.

        The Clerk shall serve this minute order on the parties.

   MINUTES FORM 11                                                 Initials of Deputy Clerk: kd

   CIVIL-GEN
